AMERICAN INDEPENDENCE FUNDS TRUST 335 Madison Avenue New York, NY 10017 (212) 488-1331 March 4, 2011 VIA ELECTRONIC DELIVERY Securities and Exchange Commission Division of Investment Management treet, NE Washington, DC 20549 RE: The American Independence Funds Trust (the “Registrant”) SEC File Numbers: 811-21757; 333-124214 Dear Sir or Madam: Pursuant to Rule 497(j) under the Securities Act of 1933 (the “1933 Act”), as amended, and pursuant to the Investment Company Act of 1940, as amended, and the regulations thereunder, the Registrant, hereby certifies that the form of Prospectus and Statement of Additional Information, with respect to the NestEgg
